UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6643



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MICHAEL EDWARD MILLS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-93-132, CA-96-877)


Submitted:   January 27, 1998          Decided:     February 10, 1998


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Edward Mills, Appellant Pro Se. N. George Metcalf, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning
of the district court. United States v. Mills, Nos. CR-93-132; CA-
96-877 (E.D. Va. Apr. 16, 1997). We find Appellant's Fifth Amend-

ment, double jeopardy, and sentencing claims were waived because

Appellant failed to raise these issues on direct appeal, United
States v. Emanuel, 869 F.2d 795, 796 (4th Cir. 1989), and failed to

demonstrate cause for and prejudice from his failure to raise the

issues earlier. See United States v. Frady, 456 U.S. 152, 167-68

(1982). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2